—Order, Supreme Court, New York County (Edward Greenfield, *215J.), entered on or about June 9, 1997, which denied plaintiffs motion to restore the action to the trial calendar, unanimously affirmed, without costs.
We agree with the IAS Court that neither plaintiffs preoccupation with its dispute with a former defendant severed from the action before the case was called for trial, nor plaintiffs claimed difficulties in finding another attorney to take over the case after discharging its first attorney during its negotiations with the severed party, adequately explains the five-year delay in moving to restore the case to the calendar. Concur — Sullivan, J. P., Rosenberger, Wallach, Tom and Saxe, JJ.